 

Exhibit 10.1

 

KIBUSH CAPITAL CORP.

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered on February 10,
2020, by and between Kibush Capital Corp., a Nevada company (the “Company”) and
Warren Sheppard, an individual (the “Employee”), with an effective date of
January 1, 2020, (the “Commencement Date”).

 

RECITALS

 

WHEREAS, the Company desires to employ the Employee, and the Employee desires to
be employed by the Company and to render services to it, on the terms and
subject to the conditions in this Agreement.

 

NOW, THEREFORE, in consideration of these premises, the respective covenants and
agreements hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

Section 1. Term of Employment. The Employee’s employment pursuant to this
Agreement shall commence effective January 1, 2020, subject to earlier
termination pursuant to Section 4 hereof, shall continue until December 31st,
2023 (the “Scheduled Termination Date”); provided, however, that the initial
term (the “Initial Term”) of the Employee’s employment hereunder shall
automatically be extended for additional and successive one (1) year period
(each an “Additional Term”) unless either party shall give the other party
notice (in the manner hereinafter provided), not later than ninety (90) days
prior to the expiration of the Initial Term or the then current Additional Term,
of the notifying party’s termination of the Employee’s employment which shall be
effective as of the expiration of the Initial Term or the then current
Additional Term, as the case may be. For purposes hereof, the Initial Term and
any Additional Term(s) are referred to collectively as the “Term.”

 

Section 2. Position and Duties. Employee shall serve as Chief Executive Officer.
In his capacities as Chief Executive Officer, Employee shall do and perform all
services, acts or things necessary or advisable to:

 

  (a) manage all Kibush Capital and corporate related Projects and Assets;      
  (b) manage the corporate operations, Securities and Exchange Commission
Filings, and operational facilities; and         (c) manage and stay updated on
the work of all employees, subsidiaries, and third-party contracts.

 

Employee shall be subject at all times to the policies set by the Board of
Directors. Employee shall devote sufficient business time and efforts to the
performance of the Employee’s duties and responsibilities under this Agreement
and to the business and affairs of the Company, its subsidiaries and affiliates.

 

Section 3. Compensation.

 

  a. Base Salary: Throughout the Term of this Agreement, the base annual salary
of the Executive shall be Twenty Thousand Dollars per month ($2,000) as
reflected on the schedule below and paid on the Company’s regular payment
schedule, for the initial fiscal quarter of the Company during the Term (“Base
Salary”). The Base Salary shall be increased, as per the following schedule or
on the Company’s sole discretion, upon the Company’s assignment of further
duties to Employee during the Term:

 

2020 - $24,000

 

2021 - $24,000

 

2022 - $24,000

 

2023 - $24,000

 

Kibush Capital Corp. – Employment Agreement1/6

 

 

  b. Benefits: Except as may otherwise be indicated in this Agreement, the
Executive shall be entitled to participate in all employee benefit plans,
including but not limited to, medical coverage, life insurance and contributions
to Executive’s retirement plan, that the Company has adopted or may adopt,
maintain or contribute to for the benefit of its executives at a level
commensurate with Executive’s position and compensation, subject to satisfying
the applicable eligibility requirements therefore and in accordance with the
terms of those plans.         c. Incentive Bonus: For each year from 2020 -
2023, executive shall be eligible for cash bonuses based upon performance
hurdles as detailed in Appendix A.           The Executive’s performance,
compensation and benefits shall be reviewed annually by the Company’s
Compensation Committee on behalf of its Board of Directors;

 

Section 4. Termination of Employment; Effect of Termination of Employment.

 

  (a) Termination of Employment. The Employee’s employment by the Company may be
terminated at any time during the Term by the Company: (1) with Cause (as such
term is defined below), or (2) without Cause, or (3) in the event of the
Employee’s death, or (4) in the event of the Employee’s Disability (as such term
is defined below) (in the case of Disability, the termination shall be effective
ten (10) days after notice thereof is given to the Employee). The Employee’s
employment by the Company may be voluntarily terminated at any time during the
Term on or after December 31, 2023, by the Employee, on no less than twenty-one
(21) days prior written notice to the Company. After the expiration of the Term,
the Board may continue the employment of the Employee and the Employee may
accept the employment on an at-will basis.         (b) Certain Defined Terms.

 

As used herein, “Cause” means:

 

  ● The Employee’s willful and material failure to perform his duties hereunder
(other than any such failure due to the Employee’s physical or mental illness),
or the Employee’s willful and material breach of his obligations hereunder;    
    ● The Employee’s engaging in willful and serious misconduct that has caused
or is reasonably expected to result in material injury to the Company;         ●
The Employee’s being convicted of, or entering a plea of guilty or nolo
contender to, a crime that constitutes a felony; or         ● The Employee’s
failure or inability to obtain or retain any license required to be obtained or
retained by his in any jurisdiction in which the Company does or proposes to do
business.

 

As used herein, “Disability” means a physical or mental impairment which
substantially limits a major life activity of the Employee and which renders the
Employee unable to perform the essential functions of the Executive’s position,
even with reasonable accommodation which does not impose an undue hardship on
the Company, for ninety (90) days in any consecutive one-hundred eighty (180)
day period. The Board reserves the right, in good faith, to make the
determination of whether or not a Disability exists for purposes of this
Agreement based upon information supplied by the Employee and/or his medical
personnel, as well as information from medical personnel (or others) selected by
the Company or its insurers.

 

Kibush Capital Corp. – Employment Agreement2/6

 

 

(c) Notice of Termination. Any purported termination of the Employee’s
employment by either party and for any reason shall be communicated by written
Notice of Termination (as defined below) by the terminating party to the other
party. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice given by the Employee or the Company, which shall indicate the specific
basis for termination of employment.

 

Section 5. Notices. Any notice required or permitted to be given pursuant to
this Agreement shall be in writing and shall be deemed given (i) if by hand
delivery, or by a recognized national overnight courier service, upon receipt
thereof or (ii) if mailed, three (3) days after it has been postmarked in the
U.S. mails, postage prepaid, certified mail, return receipt requested. All
notices shall be addressed to the parties at the respective addresses indicated
herein or such other address as either party may in the future specify in
writing to the other.

 

Section 6. No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect; provided, however, that nothing in this Section
7 shall preclude the assumption of such rights by executors, administrators or
other legal representatives of the Employee or his estate and their assigning
any rights hereunder to the person or persons entitled thereto.

 

Section 7. Binding Agreement; No Assignment. This Agreement shall be binding
upon, and shall inure to the benefit of, the Employee and the Company and their
respective permitted successors, assigns, heirs, beneficiaries and
representatives. Notwithstanding anything contained herein, the Company shall
have the right to assign its rights under Section 6 hereof to any successor of
the Company’s business. This Agreement is personal to the Employee and may not
be assigned by him without the prior written consent of the Company. Any
attempted assignment in violation of this Section 7 shall be null and void.

 

Section 8. Governing Law; Jury Waiver. This Agreement shall be governed by and
construed, and the rights and obligations of the parties hereto enforced, in
accordance with the laws of the State of Nevada, without regard to any conflicts
or choice of law rules. In addition, the Company and the Employee hereby agree
to the exclusive jurisdiction of the courts of the State of Nevada for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Agreement and the transactions contemplated hereby. EACH OF THE PARTIES
HERETO hereby waives any right it may have to a trial by jury in respect of any
claim based upon, arising out of or in connection with this Agreement and the
transactions contemplated hereby.

 

Section 9. Entire Agreement; No Waiver; Modification. This Agreement shall
constitute the entire agreement between the parties with respect to the matters
covered hereby and shall supersede all previous written, oral or implied
understandings between them with respect to such matters. No course of dealing
and no delay on the part of any party hereto in exercising any right, power or
remedy conferred by this Agreement shall operate as a waiver thereof or
otherwise prejudice such party’s rights, powers and remedies conferred by this
Agreement or shall preclude any other or further exercise thereof or the
exercise of any other right, power and remedy. No term or provision of this
Agreement may be amended, altered, modified, rescinded, supplemented, or
terminated except by a writing signed by each of the parties hereto.

 

Section 10. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the fullest extent permitted by applicable law, the
parties hereby waive any provision of law that renders any provisions hereof
prohibited or unenforceable in any respect.

 

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
shall together be deemed to constitute one and the same instrument. Facsimiles
and electronic copies in portable document format (“PDF”) containing original
signatures shall be deemed for all purposes to be originally signed copies of
the documents that are the subject of such facsimiles or PDF versions.

 

Kibush Capital Corp. – Employment Agreement3/6

 

 

Section 12. Attorneys’ Fees and Costs. If any legal action is necessary to
enforce or interpret the terms of this agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs, and necessary disbursements in
addition to any other relief to which that party may be entitled. This provision
shall be construed as applicable to the entire agreement.

 

Section 13. Modifications. Any modification of this agreement will be effective
only if it is in writing and signed by the party to be charged.

 

Section 14. Effect of Waiver. The failure of either party to insist on strict
compliance with any of the terms, covenants or conditions of this agreement by
the other party shall not be deemed a waiver of that term, covenant or
condition, nor shall any waiver or relinquishment of any right or power at any
one time or times be deemed a waiver or relinquishment of that right or power
for all or any other times.

 

[Signature page to follow]

 

Kibush Capital Corp. – Employment Agreement4/6

 

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Employment
Agreement as of the date first written above.



 

COMPANY   EMPLOYEE       Kibush Capital Corp.   Warren Sheppard

 

By:     By:   Name: Warren Sheppard   By: Warren Sheppard Title: President      

 

Kibush Capital Corp. – Employment Agreement5/6

 

 

APPENDIX A

 

Incentive Bonus Table

 



Objectives  % age Bonus  Pass  Met  Exceeded Annual Revenue Target of $100,000
Year 1 - 2  40%  100% of target Revenue met  200% of target Revenue met  300% of
target Revenue met               Stock price increase from 4Q VWAP to 4Q VWAP 
20%  200% increase in price  400% increase in Price  600% increase in price   
           Timely filing of all required disclosures  5%  All  All  All         
     Equity capital raised  10%  $1mm  $2.5mm  $4mm

 

Kibush Capital Corp. – Employment Agreement6/6

 

 

